Title: To Benjamin Franklin from Robert Morris, 27 December 1777
From: Morris, Robert
To: Franklin, Benjamin


Dear Sir
Manheim in Pensylvania Decemr. 27th. 1777
As Mr. Deane has been recalled by Congress, it is uncertain wether he may be in Paris when this arrives, therefore I inclose it to you, in order that you may read the Contents of a letter I wrote to Congress Yesterday and of another to him of this Date, after which you will please to forward or deliver them to him. By these you will discover that I am intirely undeceived with respect to my Brother, and that so far from persisting in a defence of him I have determined to give him up intirely to his own Fate. Those letters will inform you so fully of my sentiments, my conduct and motives that led to it, that I think it unnecessary to trouble you with any thing further on the ungratefull Subject, except to assure you, which I most solemnly do, that I blame myself much for having written that unfortunate letter of the 29th June to Mr. Deane, and more so for having given way to Suspicions that I am now perfectly convinced were injurious to you and him. Mine has been an error founded on the misinformation of other People and backed by what I then thought a laudable partiality to a Man that I had taken much pains and gone to much expence to make a good Citizen and usefull Member of society. It is said that repenting Sinners are entitled to forgiveness and in that case I am sure Mr. Deane and you must receive me back to that share of your Friendship and esteem that I once thought myself honoured with. Happy will you make me by a line to this effect as I entertain the greatest veneration and respect for your Person and Character and am Dear Sir Your most Obedient humble Servant
Robt Morris
CopyThe Honourable Doctr. Benjn Franklin Paris
 
Addressed: To / The Honorable Doctr Franklin / Paris
Notation: R. Morris Decr 27. 77
